Case: 7:20-cv-00068-REW-CJS Doc #: 14 Filed: 06/16/20 Page: 1 of 2 - Page ID#: 95




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    PIKEVILLE DIVISION
                         CIVIL ACTION NO.: 7:20-CV-00068-REW-CJS

                                    ELECTRONICALLY FILED


LONNIE MICHAEL RATLIFF                                                               PLAINTIFF

V.

LOWE’S HOME IMPROVEMENT, LLC
LOWE’S HOME CENTERS, LLC, and
JAMES LITTLE                                                                     DEFENDANTS

                                  REQUEST FOR FEE REFUND



       The Defendants, Lowe’s Home Improvement, LLC (“Lowe’s Home Improvement”),

Lowe’s Home Centers, LLC (“Lowe’s Home Centers”), and James Little (“Mr. Little”), (hereinafter

collectively, the “Defendants”), by counsel, respectfully submit this Request for Fee Refund

with respect to the Four Hundred Dollar ($400.00) fee in Receipt No. 0643-4675764.

       When attempting to file a Notice of Removal on Thursday, May 21, 2020, counsel

encountered a technical failure/docketing error, and did not receive confirmation of filing.

These technical failures required re-filing of the document, which is reflected in Receipt No.

0643-4675764. Based upon such facts, the Defendants respectfully seek a refund of the fees

for the filing associated with Receipt No. 0643-4675764.

Date: June 16, 2020.
Case: 7:20-cv-00068-REW-CJS Doc #: 14 Filed: 06/16/20 Page: 2 of 2 - Page ID#: 96




                                                Respectfully submitted,

                                                /s/ Elizabeth S. Muyskens
                                                Richard G. Griffith
                                                Elizabeth S. Muyskens
                                                Stoll Keenon Ogden PLLC
                                                300 West Vine Street, Suite 2100
                                                Lexington, KY 40507-1801
                                                Ph: (859) 231-3000
                                                Fax: (859) 253-1093
                                                E-mail: richard.griffith@skofirm.com
                                                         elizabeth.muyskens@skofirm.com
                                                COUNSEL FOR DEFENDANTS


                                    CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing Request for Fee Refund was electronically
filed with the United States District Court, Eastern District of Kentucky, via the Court’s CM/ECF
filing system, which will send notification of such filing to counsel of record, on this 16th day of
June, 2020.


                                             /s/ Elizabeth S. Muyskens
                                              COUNSEL FOR DEFENDANT

011447.166904/8235630.1




                                                 2
